FILED
                              NOT FOR PUBLICATION                            JUN 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NICOLAAS SUGIARTO SUTANTO;                       No. 08-73681
IRMA PUTRI WIRAYA,
                                                 Agency Nos. A096-351-598
               Petitioners,                                  A096-351-599

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Nicolaas Sugiarto Sutanto and Irma Putri Wiraya, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, and we review de

novo the agency’s legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      Sutanto claims he suffered past persecution and has a well-founded fear of

future persecution on account of his Chinese ethnicity and Christian religion.

Substantial evidence supports the agency’s finding that the incidents of harassment

and violence experienced by Sutanto do not rise to the level of persecution. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and

one beating did not compel finding of past persecution). In addition, the record

does not compel the conclusion that, even as a member of a disfavored group,

Sutanto has shown sufficient individualized risk to establish a well-founded fear of

future persecution. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992)

(noting that “[t]o reverse the BIA finding we must find that the evidence not only

supports that conclusion, but compels it”) (emphasis in original); cf. Sael v.

Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). Accordingly, we deny the petition

as to petitioners’ asylum claims.




                                           2                                     08-73681
      Because Sutanto has not met the standard for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Sutanto does not raise any substantive challenge to the denial of his

CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not addressed in the argument portion of a brief are deemed waived).

Accordingly, we deny the petition as to this claim.

      PETITION FOR REVIEW DENIED.




                                          3                                    08-73681